MEMORANDUM **
Charles Lavon Jeffery III (“Jeffery”) appeals the district court’s denial of his motion to dismiss his two-count indictment for possession of a firearm in violation of 18 U.S.C. § 922(g). Jeffery claims that, under the Double Jeopardy Clause of the Fifth Amendment, the federal government is precluded from trying him because he was convicted and sentenced for the same conduct by the state of Idaho. It is well established, however, that “a federal prosecution is not barred by a prior state prosecution of the same person for the same acts.” Abbate v. United States, 359 U.S. 187, 194, 79 S.Ct. 666, 3 L.Ed.2d 729 *138(1959). Jeffery urges us to reconsider the double jeopardy standard in light of Justice Brennan’s concurring opinion in Ab-bate, but we have previously rejected such an invitation. See United States v. Snell, 592 F.2d 1083,1085-86 (9th Cir.1979). We also note that Jeffery’s argument that he will unfairly be committed to “successive” sentences is at odds with the record, which shows that his federal sentence is to run concurrently with his longer state sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.